EXAMINER’S COMMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 5/24/2022 to claims 1 and 14 have been entered. Claims 1-26 remain pending, of which claims 1-7 and 11-15 are being considered on their merits. Claims 8-10 and 16-26 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 1 have overcome the obviousness rejections of record over Chen in view of Shimko, which are withdrawn
Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in view of the instant amendments, the closest prior art is now considered Chen et al. (US 2014/0220555; provided in the IDS dated 9/14/2018) and Golway (US 2017/0009194; provided in the IDS dated 9/14/2018). As previously cited, Chen teaches a column array device comprising living cells such as hepatocytes and wherein the device comprises a base, pillars comprising a pillar volume and attached to and arranged on the base, and gaps between the pillars/columns as cellular volume (Abstract, Fig. 1-3, and ¶0011, claim 7). However, Chen does not teach one or more pillar spaces that are defined by removal of one or more sacrificial pillars comprising a sacrificial material as now claimed. Golway teaches a perfusion channel array device formed via sacrificial casting in a gel matrix (Abstract). However, Golway’s channels are horizontal lateral channels (see Fig. 1 and 7), and so absent impermissible hindsight, Golway does not teach any column array as claimed and would provide no motivation to a person of ordinary skill in the art to otherwise modify the column array to comprise any sacrificial material as now claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is allowable. The restriction requirement amongst Groups I-IV, as set forth in the Office action mailed on 12/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups II and IV (claims 16 and 17 and 24-26, respectively) is withdrawn.  Claims 16 and 24 are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1. However, claims 18-23, directed to an invention withdrawn from consideration because claim 18 does not require all the limitations of allowable claim 16.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The species election dated 12/10/2021 is withdrawn, and claims 8-10 are rejoined.

This application is in condition for allowance except for the presence of claims 18-23, directed to an invention non-elected without traverse.  See the reply dated 2/10/2022. Accordingly, claims 18-23 have been cancelled.

Conclusion
Claims 1-17 and 24-26 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is appended with this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\
 
/Sean C. Barron/Primary Examiner, Art Unit 1653